DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant filed a Reply on 14 December 2021 that amended independent claims 1, 8, and 21 in an attempt to distinguish over the applied art but has instead resulted in new grounds of rejection applying Modestine in combination with the applied art of record to address the amended claim language.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See in particular the Modestine reference which has been newly discovered and applied below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Independent claim 21, last line does not have antecedent basis for “the premise data”.  Claims 22-25 are indefinite due to their dependence upon claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 9,721,443, published 11 September 2014 as US 2014/0253321).
Claim 1
	In regards to claim 1, Srinivasan discloses a method comprising
receiving first context information associated with first media content captured by a first monitoring device located at a first premises, wherein the first context information  is associated with an event detected at the first premises {Fig. 4 illustrates the multi-premises surveillance environment including premises 300 and neighboring houses 405, 415.  Fig. 3 shows details of the premises 300 including plural monitoring devices 310, 325, 330, 320, 315 and a security console 305.  Fig. 7 further illustrates the methodology which includes a server that receives (715) heartbeat messages generated (705) by the security consoles 305.  In step 710, the security console 305 embeds/packages (associates) alert content with the heartbeat messages sent to the server as further discussed in paragraph [0064]. Furthermore, these heartbeat messages may include additional data such as pictures and/or video taken by cameras of the security console and time alarm/event was generated/tripped as per paragraph [0048].  Still further, to enable the server to determine (720) the location of the security console, geolocation information of the security console (context information) is included in the heartbeat messages received from the security console as per paragraphs [0064], [0067].  As such the server receives first context information (e.g. location of first security console at premises 300 of house 405 (Fig. 4)) associated with first media content (e.g. pictures, video and/or alert content) captured by a first monitor device (e.g. camera) located a first house 405, wherein the first context information  is associated with an event detected at the first premises [see Fig. 6 illustrating burglar alarm (event detected) is associated with context (neighboring house location).  See also paragraphs [0047], [0048] as well as [0057], [0058], [0068] and [0003]]};
receiving second context information associated with second media content captured by a second monitoring device located at a second premises {see above citations for receiving first context information while noting that Srinivasan discloses a multi-premises surveillance system as shown in Fig. 4 in which each neighboring house 405, 410, 415 may be equipped with a security console as per paragraphs [0031], [0040]-[0041] such that each security console at each house 405, 410, 415 is performing the method of Fig. 7 such that the server receives second context information (location of second security console at second house 410) associated with second media content (e.g. pictures, video, and/or alert content) captured by a second monitor device (e.g. camera) located the second house 410}; 
based on a determination that at least a portion of the second context information is related to the first context information, storing an association between the second context information and the first context information {As demonstrated above and as also supported by paragraphs [0064], [0067]-[0068], the second context information includes a location of the second security console (e.g. at second house 410).  Srinivasan identifies/determines a group of other devices that are associated/near the event location (location of security console that is detecting an alert 705).  See Fig. 7, step 725 and paragraphs [0068].  In other words, Srinivasan determines that a portion of the second context information (location of second house) is related (geographically near) to the first context information (of the first house).  As such, the server determines that the location of the security console at house 410 is associated/related with the event in step 725 and, based on this determination, stores an association between the first and second context information by creating an identified group of devices located within a predetermined distance of the first security console at the first location (e.g. house 405) as further discussed in paragraph [0068].
In other words, the determination of which other premises monitoring devices/security consoles are within the vicinity of the event  (e.g. paragraphs [0049], [0067]-[0068]) reads directly on the claimed “based on a determination that at least a portion of the second context information is related to the first context information (within the same locality as, step 725) of the event (burglary, fire, etc.), associating the second context information with the first context information and storing the association between the second context information and the first context information (now part of the coordinated surveillance group of premises monitoring devices in the same geographic area that, via a server, collectively (associatively) receives alert messages (step 730) as per paragraphs [0039], [0050], [0068]-[0069] discussing the central server identifying the group of devices within a predetermined distance or based on shared access to emergency services, particular roads and generating alert content to be shared among this identified, associated group of devices based on their context (location, access to particular shared access to emergency services, etc.).  
These heartbeat messages and/or alert messages include various types of context information in and of themselves and also by including additional context information (location, address, device ID, status identifier and additional data that defines the alert content/context per paragraphs [0064], [0067]).  See, for example, the alert messages discussed in column 16, lines 8-30 ; paragraph [0066] and other information that specifies, e.g., when the burglar alarm was triggered, what sensors were tripped and associated pictures/video data as discussed in column 11, line 63—column 12, line 46;  paragraph [0048]).   Note that the neighboring houses 405, 410, 415 may each be equipped with its own security system such as the premises 300 security system (column 9, lines 1-8); paragraph [0040].  Taken together, Srinivasan clearly discloses “based on a determination that at least a portion of the second context information is related to the first context information (via shared location/geographic area), storing an association between the second context information and the first context information”}; and
receiving a user request, associated with the first premises, for information associated with the event; and sending, based on the stored association and in response to the user request, the information associated with the event, 
{see step 730, Fig. 7 and paragraphs [0068]-[0070] while noting that the “stored association” between contexts includes vicinity/location information between neighboring security consoles and/or shared access to particular emergency services, particular roads.  Thus, when an event (alert such as a fire or burglar alarm) at a first premises is triggered, the system generates alert content (e.g. videos, pictures) to be shared among the identified, associated group of devices (security consoles) based on their context (location, access to particular shared access to emergency services, etc.).  This generation of alert content process corresponds to the claimed 
“sending, based on the stored association and in response to the user request, the information associated with the event, … the first media content and the second media content” (the shared alert content).  The request for the information associated with the event corresponds to the detection of the fire/burglar alarm in which location of the fire/burglar alarm serves as a request to send the shared alert message content to neighboring security consoles including second media content.  Further as to “request a user request” see [0028] in which the content server 106 validates user identities, locates and retrieves content requested by users to stream/transmit the content (e.g. first and second media content) to the requesting user.
In other words, the shared geographic proximity (relevance) based on first and second context (location) information of the houses 405, 415 is used to determine whether to share the media content between neighbors.  See also Fig. 6 illustrating server determining the location of the security console 720 and identifying a group of other devices near the location.  See also paragraphs [0047], [0048] as well as [0057], [0058], [0068] and [0003]}
Although Srinivasan receives a user request, associated with the first premises, for information associated with the event; and sends, based on the stored association and in response to the user request, the information associated with the event, and sends the first media content and the second media content including sharing media content for an identified group of devices located within a predetermined distance of the first security console at the first location, Srinivisan does not explicitly teach wherein the information associated with the event comprises data for accessing the first media content and the second media content.
Modestine is a highly relevant and analogous reference from the same field of cooperative surveillance/alerts and sharing of recorded video content between neighbors and their respective monitoring devices.  See abstract, Figs. 14, 25, 31, 36, 66 and [0002]-[0006] and citations below.

Modestine teaches 

receiving second context information associated with second media content captured by a second monitoring device located at a second premises {see above}
based on a determination that at least a portion of the second context information is related to the first context information, storing an association between the second context information and the first context information {A/V recordings may be shared between neighbors after determining that the A/V recording and communicating doorbells/security cameras 502, 508 are related (e.g. within the same neighborhood/distance and/or subscribe to the video sharing) as per Figs. 12, 14 and [0190]-[0195]}
Modestine also teaches 
receiving a user request, associated with the first premises, for information associated with the event {[0194]-[0195] teaches that the A/V recording may be viewed at a later time per requests by the user of the first premises. See also [0251] providing further details of viewing shared video footage at a later time which includes client devices 830 sending playback request signals to the backend API 802.


 See also Fig. 41, [0266]-[0269] illustrating a GUI that receives a user request, from a particular house/premises/A/V security camera location, for information about various types of events such as burglary, theft, suspicious activity, and etc.  As such, each homeowner can subscribe to only those types of events that are of interest such that, for example, only A/V recordings of burglaries being shared by a neighbor would be notified to the homeowner via a share notification signal ; and
sending, based on the stored association and in response to the user request, the information associated with the event, wherein the information associated with the event comprises data for accessing first media content and the second media content {[0194]-[0195] teaches that the A/V recording may be viewed at a later time per requests by the user of the first premises. See also [0251] providing further details of viewing shared video footage at a later time which includes client devices 830 sending playback request signals to the backend API 802.  In response, the backend API 802 transmits the requested video signal including the shared video footage.  See also Fig. 26, 27}.


 such that the information associated with the event comprises data for accessing the first media content and the second media content as taught by Modestine because this data enables retrieval such as later-retrieval of the shared A/V recordings by client devices that have opted in and/or are within the geographic neighborhood and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 2
In regards to claim 2, Srinivasan discloses wherein storing the association comprises storing an association between a first identifier of the first context information and a second identifier of the second context information {see the address or device identifier of the security console or the status identifier associated with an operational state of the security console in column 15, lines 28-39.  As a further alternative, see also step 725 which identifies a group of other devices associated with the location of the security console.  All of these identifiers are stored during the processes of generating the identifiers and sharing them between security consoles and the server}.  

Claim 3
In regards to claim 3, Srinivasan discloses wherein the event comprises at least one of a detected condition, an alarm condition, burglary, or a fire {see paragraphs [0003], [0048], [0049], [0057], [0058] in which both burglaries and fires are included within the range of events.  See also the smoke detector 330, glass break sensor 330, window sensors 315 and/or sensors 310 illustrated in Fig. 4 which are used to detect burglaries and fires and also detect a “condition” or an “alarm condition”}.
As demonstrated above, Srinivasan clearly discloses each of the claimed limitations.  It is recognized, however, that the citations to Srinivasan may derive from various embodiments and may otherwise not be described in single embodiment.  Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Claim 4
In regards to claim 4, Srinivasan discloses wherein the first monitoring device comprises at least one of a camera, a video camera, or a motion sensor {see paragraphs [0031], [0048], [0071], which discuss cameras (video and still) and motion sensors in the security console (first monitoring device)}.
As demonstrated above, Srinivasan clearly discloses each of the claimed limitations.  It is recognized, however, that the citations to Srinivasan may derive from various embodiments and may otherwise not be described in single embodiment.  Nevertheless, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined features from the various embodiments because Srinivasan explicitly states in paragraph [0072] that “each of the features of the aforementioned illustrative examples may be utilized alone or in combination or subcombination with elements of other examples” and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 6
In regards to claim 6, Srinivasan discloses associating the first context information and the second context information with an identifier of the event {see paragraphs [0003], [0048], [0049], [0057], [0058] in which both various types of events (burglaries and fires) are identified and associated with the context information (e.g. location).  The Identifier also corresponds to the event location, event time (e.g. time burglar alarm was tripped), which particular sensors detected the event per [0048].  As demonstrated above, the first and second context information are associated with each other depending upon shared vicinity/geographical area and/or access to shared emergency services.  The further association of these contexts (locations) with an event identifier (e.g. fire, burglary, time, particular sensors) permits efficient dispatch of the correct emergency services as per paragraphs [0003], [0010], [0039], and claim 20}.
As demonstrated above, Srinivasan clearly discloses each of the claimed limitations.  It is recognized, however, that the citations to Srinivasan may derive from various embodiments and may otherwise not be described in single embodiment.  Nevertheless, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined features from the various embodiments because Srinivasan explicitly states in paragraph [0072] that “each of the features of the aforementioned illustrative examples may be utilized alone or in combination or subcombination with elements of other examples” and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 26
In regards to claim 26, Srinivasan discloses wherein the first media content comprises a first view of the event and the second media content comprises a second Fig. 4 illustrates the multi-premises surveillance environment including premises 300 and neighboring houses 405, 415.  Fig. 3 shows details of the premises 300 including plural monitoring devices while [0048] clarifies that these monitoring devices at each house 405, 514 includes cameras that take pictures and/or video of the ongoing event as well as the time alarm/event was generated/tripped.  Moreover, it is noted that the detected event may be a burglary, fire alert, hurricane, blizzard per [0057]-[0058] such that the cameras at each of the houses 405, 415 would capture media content with first and second views of the event}.
Claim 27
In regards to claim 27, Srinivasan discloses wherein the determination that the at least a portion of the second context information is related to the first context information comprises a determination that second media content captured by second monitoring device is relevant to a premises monitoring system located at the first premises {see above citations for claim 1 clearly explaining that shared geographic proximity (relevance) based on first and second context (location) information of the houses 405, 415 is used to determine whether to share the media content between neighbors.  See also Fig. 6 illustrating server determining the location of the security console 720 and identifying a group of other devices near the location.  See also paragraphs [0047], [0048] as well as [0057], [0058], [0068] and [0003]]}.

Claim 28
.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Modestine as applied to claim 1 above, and further in view of Official Notice.
Claim 29 and 30
Srinivasan discloses wherein the determination that the at least a portion of the second context information is related to the first context information is based on a determination that (claim 29) the first premises is located across a street from the second premise or (claim 30) the first premises and the second premises are located on a same street {see above citations for claim 1 clearly explaining that shared geographic proximity (relevance) based on first and second context (location) information of the houses 405, 415 is used to determine whether to share the media content between local neighbors.  See also Fig. 6 illustrating server determining the location of the security console 720 and identifying a group of other devices near the location.  See also paragraphs [0043], [0047], [0048] as well as [0057], [0058], [0068] and [0003] in which geolocation information such as street address and geographic coordinates of the security console at each house.  Moreover, step 725 determines which group of security 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan’s geographic-proximity based sharing of alarms and media content between neighbors such that the determination that the at least a portion of the second context information is related (within predetermined distance) to the first context information is based on a determination that (claim 29) the first premises is located across a street from the second premise or (claim 30) the first premises and the second premises are located on a same street as clarified by the Official Notice regarding neighboring premises because a) doing so merely combines prior art elements according to known methods to yield predictable results and/or b) the 
choices of “across the street” or “located on a same street” for determining local proximity in a neighborhood is merely routine optimization particularly in view of the very limited ways of defining location in a neighborhood relative to a street. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2145.05(II)(A).  Here, more than mere general conditions are disclosed because Srinivasan clearly discloses determining shared geographic proximity in a neighborhood using street address and/or .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Modestine as applied to claim 1 above, and further in view of Inata (US-2004/0216165).
Claim 7
Although Srinivasan discloses sharing content between premises (paragraphs [0048], [0069]-[0070]) and a content server that locate and retrieve, an initiate the retrieval of content in paragraph [0028], Srinivas is not relied upon to disclose sending, to the second premises monitoring device, an indication to capture the second media content associated with the event.
Inata is a highly relevant reference applied and extensively discussed in the First Office Action mailed 11 September 2019 and the Final Rejection of 14 April 2020 the contents of which are hereby incorporated by reference as to Inata’s relevance.  
In regards to claim 7, Inata discloses sending, to the second premises monitoring device, an indication to capture the second media content associated with the event {See paragraph [0025] in which surveillance center 40 sends a command to perform cooperative surveillance at homes 1B, 1C (home terminals 20B, 20C) that are in the vicinity of home A wherein the hazard was first detected.  See also paragraphs [0026], [0029]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention .


Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Inata, and Modestine.
Independent Claim 8
In regards to claim 8, Srinivasan discloses a method comprising:
receiving first context information associated with first data captured by a first monitoring device located at a first location, wherein the first context information and the first data are associated with one or more alarm conditions detected at the first location
{Fig. 4 illustrates the multi-premises surveillance environment including premises 300 and neighboring houses 405, 415.  Fig. 3 shows details of the premises 300 including plural monitoring devices 310, 325, 330, 320, 315 and a security console 305.  Fig. 7 further illustrates the methodology which includes a server that receives (715) heartbeat messages generated (705) by the security consoles 305.  IN step 710, the security console 305 embeds/packages (associates) alert content with the heartbeat messages sent to the server as further discussed in paragraph [0064].  Furthermore, these heartbeat messages may include additional data such as pictures and/or video taken by cameras of the security console as paragraphs and time alarm was generated/tripped per [0048].  Still further, to enable the server to determine (720) the location of the security console, geolocation information of the security console (context information) is included in the heartbeat messages received from the security console as per paragraphs [0064], [0067].  As such the server receives first context information (location of first security console at premises 300 of house 405 (Fig. 4)) associated with first data  (e.g. pictures, video and/or alert content) captured by a first monitoring device (e.g. camera) located at a first location (e.g. captured by a first monitor device located a first house 405, wherein the first context information and the first data are associated with one or more alarm conditions detected at the first location [see Fig. 6 illustrating burglar alarm (alarm condition detected) is associated with context (neighboring house location.  See also paragraphs [0047], [0048] as well as [0057], [0058], [0068] and [0003]]};

receiving second context information associated with second data captured by the second monitoring device  {see above citations for receiving first context information while noting that Srinivasan discloses a multi-premises surveillance system as shown in Fig. 4 in which each neighboring house 405, 410, 415 may be equipped with a security console as per paragraphs [0040]-[0041] such that each security console at each house 405, 410, 415 is performing the method of Fig. 7 such that the server receives second context information (location of second security console at second house 410) associated with second data (e.g. media content,  pictures, video, and/or alert content) captured by a second monitoring device (e.g. camera) located the second house 410};
determining, based on a characteristic of the second context information that at least a portion of the second context information is related to the first context information { As demonstrated above and as also supported by paragraphs [0064], [0067]-[0068], the second context information includes a location of the second security console (e.g. at second house 410).  Srinivasan identifies/determines a group of other devices that are associated/near the event location (location of security console that is detecting an alert 705).  See Fig. 7, step 725 and paragraphs [0068].  In other words, Srinivasan determines that a portion of the second context information (location of second house) is related (geographically near) to the first context information (of the first house).  As such, the server determines that the location of the security console at house 410 is associated/related with the event in step 725 and, based on this determination, stores an association between the first and second context information by creating an identified group of devices located within a predetermined distance of the first security console at the first location (e.g. house 405) as further discussed in paragraph [0068].
In other words, the determination of which other premises monitoring devices/security consoles are within the vicinity of the event  (e.g. paragraphs [0049], [0067]-[0068]) reads directly on the claimed “based on a determination that at least a portion of the second context information is related to the first context information (within the same locality as, step 725) of the event (burglary, fire, etc.), associating the second context information with the first context information and storing the association between the second context information and the first context information (now part of the coordinated surveillance group of premises monitoring devices in the same geographic area that, via a server, collectively (associatively) receives alert messages (step 730) as per paragraphs [0039], [0050], [0068]-[0069] discussing the central server identifying the group of devices within a predetermined distance or based on shared access to emergency services, particular roads and generating alert content to be shared among this identified, associated group of devices based on their context (location, access to particular shared access to emergency services, etc.).
These heartbeat messages and/or alert messages include various types of context information in and of themselves and also by including additional context information (location, address, device ID, status identifier and additional data that defines the alert content/context per paragraphs [0064], [0067]).  See, for example, the alert messages discussed in column 16, lines 8-30 ; paragraph [0066] and other information that specifies, e.g., when the burglar alarm was triggered, what sensors were tripped and associated pictures/video data as discussed in column 11, line 63—column 12, line 46;  paragraph [0048]).   Note that the neighboring houses 405, 410, 415 may each be equipped with its own security system such as the premises 300 security system (column 9, lines 1-8); paragraph [0040].  Taken together, Srinivasan clearly discloses “based on a determination that at least a portion of the second context information is related to the first context information (via shared location/geographic area), storing an association between the second context information and the first context information”}; and
storing, based on the determining that at least the portion of the second context information is related to the first context information, an association between
the second context information and the first context information {As noted above, Srinivasan identifies/determines a group of other devices that are associated/near the event location (location of security console that is detecting an alert 705).  See Fig. 7, step 725 and paragraphs [0068]. In other words, Srinivasan determines that a portion of the second context information (location of second house) is related (geographically near) to the first context information (of the first house).  As such, the server determines that the location of the security console at house 410 is associated/related with the event in step 725 and, based on this determination, stores an association between the first and second context information by creating an identified group of devices located within a predetermined distance of the first security console at the first location (e.g. house 405) as further discussed in paragraph [0068].
Moreover, the heartbeat messages and/or alert messages include various types of context information in and of themselves and also by including additional context information (location, address, device ID, status identifier and additional data that defines the alert content/context per paragraphs [0064], [0067]).  See, for example, the alert messages discussed in column 16, lines 8-30 ; paragraph [0066] and other information that specifies, e.g., when the burglar alarm was triggered, what sensors were tripped and associated pictures/video data as discussed in column 11, line 63—column 12, line 46; paragraph [0048]).   Note that the neighboring houses 405, 410, 415 may each be equipped with its own security system such as the premises 300 security system (column 9, lines 1-8); paragraph [0040] with each running the Fig. 7 algorithm .  Taken together, Srinivasan clearly discloses “storing, based on the determining that at least the portion of the second context information is associated with the one or more alarm conditions, an association between the second context information and the first context information”}; 
receiving a user request, associated with the first location, for information associated with the one or more alarm conditions detected at the first location; sending, based on the stored association and in response to the user request, the information associated with the one or more alarm conditions, 
{see step 730, Fig. 7 and paragraphs [0068]-[0070] while noting that the “stored association” between contexts includes vicinity/location information between neighboring security consoles and/or shared access to particular emergency services, particular roads.  Thus, when an event (alert such as a fire or burglar alarm) at a first premises is triggered, the system generates alert content (e.g. videos, pictures) to be shared among the identified, associated group of devices (security consoles) based on their context (location, access to particular shared access to emergency services, etc.).  This generation of alert content process corresponds to the claimed 
“sending, based on the stored association and in response to the user request, the information associated with the event, … the first media content and the second media content” (the shared alert content).  The request for the information associated with the event corresponds to the detection of the fire/burglar alarm in which location of the fire/burglar alarm serves as a request to send the shared alert message content to neighboring security consoles including second media content.  Further as to “request a user request” see [0028] in which the content server 106 validates user identities, locates and retrieves content requested by users to stream/transmit the content (e.g. first and second media content) to the requesting user.
In other words, the shared geographic proximity (relevance) based on first and second context (location) information of the houses 405, 415 is used to determine whether to share the media content between neighbors.  See also Fig. 6 illustrating server determining the location of the security console 720 and identifying a group of other devices near the location.  See also paragraphs [0047], [0048] as well as [0057], [0058], [0068] and [0003]}.
Although Srinivasan receives a user request, associated with the first premises, for information associated with the one or more alarm conditions detected at the first 
Modestine is a highly relevant and analogous reference from the same field of cooperative surveillance/alerts and sharing of recorded video content between neighbors and their respective monitoring devices.  See abstract, Figs. 14, 25, 31, 36, 66 and [0002]-[0006] and citations below.
Modestine teaches 
receiving first context information associated with first media content captured by a first monitoring device located at a first premises, wherein the first context information  is associated with an event detected at the first premises {Figs. 2, 11, [0188]-[0190] disclosing A/V recording and communicating doorbells/security cameras located at respective houses transmitting A/V recordings to a network 506 that receives their contexts (e.g. neighborhood/geographic areas).  See also client devices 504, 512.}
receiving second context information associated with second media content captured by a second monitoring device located at a second premises {see above}
based on a determination that at least a portion of the second context information is related to the first context information, storing an association between the second context information and the first context information {A/V recordings may be shared 
Modestine also teaches 
receiving a user request, associated with the first premises, for information associated with the one or more alarm conditions detected at the first location {[0194]-[0195] teaches that the A/V recording may be viewed at a later time per requests by the user of the first premises. See also [0251] providing further details of viewing shared video footage at a later time which includes client devices 830 sending playback request signals to the backend API 802.
 See also the opt-in signal which is a user request from each client device to participate in the neighborhood alert system to receive information associated with the event (e.g. burglary) in [0314], Fig. 55 including B5501.  See also neighborhood alert settings enabling opt-in and setting alert radius for each client device which permit a user to enter their requests for information associated with the event.
 See also Fig. 41, [0266]-[0269] illustrating a GUI that receives a user request, from a particular house/premises/A/V security camera location, for information about various types of events such as burglary, theft, suspicious activity, and etc.  As such, each homeowner can subscribe to only those types of events that are of interest such that, for example, only A/V recordings of burglaries being shared by a neighbor would be notified to the homeowner via a share notification signal}; and

{[0194]-[0195] teaches that the A/V recording may be viewed at a later time per requests by the user of the first premises. See also [0251] providing further details of viewing shared video footage at a later time which includes client devices 830 sending playback request signals to the backend API 802.  In response, the backend API 802 transmits the requested video signal including the shared video footage.  See also Fig. 26, 27}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan’s method that already receives a user request, associated with the first premises, for information associated with the one more alarm conditions detected at the first location; and sends, based on the stored association and in response to the user request, the information associated with the one or more alarm conditions, and sends the first media content and the second media content including sharing media content for an identified group of devices located within a predetermined distance of the first security console at the first location such that the information associated with the one or more alarm conditions comprises data for accessing the first media content and the second media content as taught by Modestine because this data 
Inata is a highly relevant reference applied and extensively discussed in First Office Action mailed 11 September 2019 and the Final Rejection of 14 April 2020 the contents of which are hereby incorporated by reference as to Inata’s relevance. Inata is also applied above for claim 7. 
Inata teaches determining, based on receiving the first context information, to activate a second monitoring device located at a second location {See paragraphs [0025], [0054]-[0055] in which surveillance center 40 determines which monitoring devices (home terminals 20B, 20C) are in the vicinity of home A based on receiving the first context information (location) and sends a surveillance command to activate cooperative surveillance at homes 1B, 1C}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Srinivasan’s multi-premises monitoring system to include 
determining, based on receiving the first context information, to activate a second monitoring device located at a second location as taught by Inata because a central theme and advantage of Inata is cooperative surveillance (see title, abstract, brief description of figures) and further motivated by paragraphs [0005], [0009], [0025], in which surveillance is strengthened by collecting related data from other monitoring devices in the vicinity of the detected hazard source and to counter moving hazards and an initial hazard becoming a chain reaction affecting multiple premises/houses by 
Claim 9
In regards to claim 9, Srinivasan discloses wherein storing the association comprises storing an association between a first identifier of the first context information and a second identifier of the second context information {see the address or device identifier of the security console or the status identifier associated with an operational state of the security console in column 15, lines 28-39.  As a further alternative, see also step 725 which identifies a group of other devices associated with the location of the security console.  All of these identifiers are stored during the processes of generating the identifiers and sharing them between security consoles and the server}.
Claim 10
In regards to claim 10, Srinivasan discloses wherein the second media content comprises one or more of image data, video data, and audio data {see paragraphs [0031], [0040], [0041], [0048], [0071], which discuss cameras (video and still) and motion sensors in the security console (first monitoring device) that produce image data, video data and audio data associated with the first and second contexts (locations at which the cameras and motion sensors collect their data}.
Claim 11
In regards to claim 11, Srinivasan discloses wherein the first monitoring device comprises one or more of a camera, a video camera, a motion sensor, a smoke detector, or a flood detector; and the second monitoring device comprises one or more {see paragraphs [0003], [0048], [0049], [0057], [0058] in which both burglaries and fires are included within the range of events detected by the monitoring devices.  See also the smoke detector 330, glass break sensor 330, window sensors 315 and/or sensors 310 illustrated in Fig. 4 which are used to detect burglaries and fires}.
Claim 12
In regards to claim 12, Srinivasan discloses wherein the first monitoring device is a different type of device than the second monitoring device {see paragraphs [0003], [0048], [0049], [0057], [0058] in which both burglaries and fires are included within the range of events.  See also the smoke detector 330, glass break sensor 330, window sensors 315 and/or sensors 310 illustrated in Fig. 4 which are used to detect burglaries and fires.  Furthermore, paragraph [0048] states “if the security system installed at premises 300 includes one or more cameras, then the security system may have captured additional data in the form of pictures”.  As such, cameras are optional equipment for the multi-premises system illustrated in Fig. 4 thus creating a diversity of different types of monitoring equipment at each premises}.


Claim 14
In regards to claim 14, Srinivasan discloses associating the first context information and the second context information with an identifier of the one or more alarm conditions {see paragraphs [0003], [0048], [0049], [0057], [0058] in which both various types of events (burglaries and fires) are identified and associated with the context information (e.g. location).  The Identifier also corresponds to the event location, event time (e.g. time burglar alarm was tripped), which particular sensors detected the event per [0048].  As demonstrated above, the first and second context information are associated with each other depending upon shared vicnicity/geographical area and/or access to shared emergency services.  The further association of these contexts (locations) with an event identifier (e.g. fire, burglary, time, particular sensors) permits efficient dispatch of the correct emergency services as per paragraphs [0003], [0010], [0039], and claim 20}.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasa, Modestine and Inata as applied to claim 8 above, and further in view of Ida (US 20180091741 A1).
Claim 15
In regards to claim 15, the Srinivasan is not relied upon to disclose but Ida teaches determining, prior to activating the second monitoring device, that the second monitoring device is capable of capturing data associated with the one or more alarm conditions at the first location.
Ida discloses a highly analogous video surveillance system having surveillance cameras [9(#1-#n), Fig. 1] and a centralized surveillance control apparatus 10.  Ida also discloses various data associations (see Figs. 4, 8).  Ida also teaches a surveillance montoring device capability determination that reads on the claimed determining, prior to activating the second monitoring device, that the second monitoring device is capable of capturing data associated with the one or more alarm conditions at the first location
(see paragraphs [0047], [0054], [0058], [0071], and [0077]-[0081]).

as taught by Ida because doing so prevents activation of surveillance cameras that do not have the capability to view the event triggering the alarm condition which conserves bandwidth, storage and processing resources.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Modestine as applied to claim 1 above, and further in view of Chang (US 6,538,689).
Claim 5
In regards to claim 5, Srinivasan discloses
wherein the first premises monitoring system and the second premises monitoring system are associated with a central monitoring system {Fig. 4, paragraphs [0040], [0042] showing premises and centralized monitoring system (server 450)},

	Chang is highly analogous because it discloses a centralized surveillance system (see Fig. 1 including cameras 20 at different locations/premises which route alarms and video data to a centralized monitoring system 50.  See also column 4, lines 32—column 5, line 35).  Chang also teaches wherein the premises monitoring system is associated 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Srinivasan to include wherein the first premises monitoring system is associated with a first subscriber of the central monitoring system and the second premises monitoring system is associated with a second subscriber of the central monitoring system as taught by Chang because doing so provides a more cost effective solution than not sharing the resources of a centralized monitoring system a) as explicitly motivated by the problem discussed in the background section and solved by Chang by sharing the centralized monitoring system using a subscription model and/or b) because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Modestine, and Inata as applied to claim 8 above, and further in view of Chang (US 6,538,689).
Claim 13
In regards to claim 13, Srinivasan discloses,
wherein the first premises monitoring system and the second premises monitoring system are associated with a central monitoring system {home terminals A, B, C and surveillance center 40, Fig. 1).  Srivivasan also discloses centralized monitoring (server 470, Fig. 4) as demonstrated above in relation to claim 5.}

	Chang is highly analogous because it discloses a centralized surveillance system (see Fig. 1 including cameras 20 at different locations/premises which route alarms and video data to a centralized monitoring system 50.  See also column 4, lines 32—column 5, line 35).  Chang also teaches wherein the premises monitoring system is associated with a first subscriber of the central monitoring system and the second premises monitoring system is associated with a second subscriber of the central monitoring system.  See column 3, lines 30-39; column 6, lines 4-55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include wherein the first premises monitoring system is associated with a first subscriber of the central monitoring system and the second premises monitoring system is associated with a second subscriber of the central monitoring system as taught by Chang because doing so provides a more cost effective solution than not sharing the resources of a centralized monitoring system a) as explicitly motivated by the problem discussed in the background section and solved by Chang by sharing the centralized monitoring system using a subscription model and/or b) because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 16-20. (Canceled)

Claims 21, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Inata, Srinivasa, and Modestine.
Independent Claim 21
	In regards to claim 21, Inata discloses a method comprising:
receiving, by a first premises system located at a first premises and based on an event associated with a second premises system located at a second premises, an indication to capture media content {See paragraph [0025] in which surveillance center 40 sends a cooperative surveillance command to perform cooperative surveillance at homes 1B, 1C (home terminals 20B, 20C) that are in the vicinity of home A.  As such, the terminals at homes 1B, 1C including receiving by a first premises system (located at home 1B) and based on an event (hazard detection) associated with a second premises system (located at home 1A).  Furthermore, this cooperative surveillance command includes an indication (command) to capture media content per paragraphs [0026],[0029]};
determining, by the first premises system and based on first context information associated with the event, to cause a monitoring device of the first premises system to capture media content {the terminal receiving the cooperative surveillance command (first premises system at home 1B) independently performs hazard detection and sends respective hazard signals 100 as per paragraphs [0031], [0040]-[0041] describing home terminals 20 analyzing video data to detect a hazard and sending hazard signals to the surveillance center.  Moreover, the hazard signal 100 includes context information associated with the event such as location data as per paragraphs [0025], [0054]-[0055].
Note in particular that [0031], [0040]-[0041] discloses that the equipment in other homes 1B and 1C, and thereby their respective home terminals 20, include the same equipment as in home 1A.  Meanwhile, there may occur a shared, common hazard for which the cooperative surveillance signal is received by each home terminal.  Thus, each home terminal can detect hazards which initiate video capture (determine to cause a monitoring device … to capture) and receive cooperative surveillance commands that initiate video capture}; and
sending, to a computing device external to the first premises and the second premises, second context information associated with the captured media content
{As discussed at cited above for the determining step, each home terminal at each house 1A,1B,1C sends a hazard signal 100 to the surveillance center 40 (a computing device external to the first and second premises as shown in Figs. 1 and 2).  See also paragraphs [0025], [0031]-[0032]},

Inata, however, is not relied upon to disclose but Srinivasan teaches 

{see step 730, Fig. 7 and paragraphs [0068]-[0070] while noting that the “stored association” between contexts includes vicinity/location information between neighboring security consoles and/or shared access to particular emergency services, particular roads.  Thus, when an event (alert such as a fire or burglar alarm) at a first premises is triggered, the system generates alert content (e.g. videos, pictures) to be shared among the identified, associated group of devices (security consoles) based on their context (location, access to particular shared access to emergency services, etc.).  This generation of alert content process corresponds to the claimed 
“sending, based on the stored association and in response to the user request, the information associated with the event, … the first media content and the second media content” (the shared alert content).  The request for the information associated with the event corresponds to the detection of the fire/burglar alarm in which location of the fire/burglar alarm serves as a request to send the shared alert message content to neighboring security consoles including second media content.  Further as to “request a user request” see [0028] in which the content server 106 validates user identities, locates and retrieves content requested by users to stream/transmit the content (e.g. first and second media content) to the requesting user.
In other words, the shared geographic proximity (relevance) based on first and second context (location) information of the houses 405, 415 is used to determine whether to share the media content between neighbors.  See also Fig. 6 illustrating server determining the location of the security console 720 and identifying a group of other devices near the location.  See also paragraphs [0047], [0048] as well as [0057], [0058], [0068] and [0003]}.
Modestine is a highly relevant and analogous reference from the same field of cooperative surveillance/alerts and sharing of recorded video content between neighbors and their respective monitoring devices.  See abstract, Figs. 14, 25, 31, 36, 66 and [0002]-[0006] and citations above and below. 
Modestine teaches 
receiving a user request, associated with the first premises, for information associated with the event {[0194]-[0195] teaches that the A/V recording may be viewed at a later time per requests by the user of the first premises. See also [0251] providing further details of viewing shared video footage at a later time which includes client devices 830 sending playback request signals to the backend API 802.
 See also the opt-in signal which is a user request from each client device to participate in the neighborhood alert system to receive information associated with the event (e.g. burglary) in [0314], Fig. 55 including B5501.  See also neighborhood alert settings enabling opt-in and setting alert radius for each client device which permit a user to enter their requests for information associated with the event.

wherein the computing device is configured to send, based on a stored association between the first context information and the second context information and in response to a user request associated with the second premises for information associated with the event, wherein the information associated with the event comprises data for accessing the captured media content and the premises data of the second premises system {[0194]-[0195] teaches that the A/V recording may be viewed at a later time per requests by the user of the first premises. See also [0251] providing further details of viewing shared video footage at a later time which includes client devices 830 sending playback request signals to the backend API 802.  In response, the backend API 802 transmits the requested video signal including the shared video footage.  See also Fig. 26, 27.  As to “premises data” see Figs. 27, 29 and corresponding paragraphs}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Inata’s cooperative, multi-premises monitoring system to include wherein the computing device is configured to send, based on a stored association between the first context information and the second context information 
wherein the information associated with the event comprises data for accessing the captured media content and the premises data of the second premises system as taught by Modestine because this data enables retrieval such as later-retrieval of the shared A/V recordings and premises data by client devices that have opted in and/or are within the geographic neighborhood and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 22
In regards to claim 22, Inata discloses, wherein the monitoring device is selected, based on one or more of a location or an orientation of the monitoring device within the first premises, to capture the media content {the terminal receiving the cooperative surveillance command (first premises system at home 1B) independently performs hazard detection and sends hazard signal 100 as per paragraphs [0031] describing home terminals 20 analyzing video data to detect a hazard and sending hazard signals to the surveillance center.  Moreover, the hazard signal 100 includes context information associated with the event such as location data which is used to select monitoring devices in the vicinity as per paragraphs [0025]-[0026], [0029], [0032], [0038], [0045], [0054]-[0055].  For orientation see the rejection of claim 24 and the Rasheed reference}
Claim 23
In regards to claim 23, Inata discloses, wherein the monitoring device is selected, based on the location indicating an outside location, to capture the media content {see the citations and arguments above for claim 22 which are hereby incorporated by reference.  Note also that the locations managed by Inata indicate outside locations (see Fig. 1 in which houses 1A, 1B, 1C are “outside locations”.  See also paragraph [0030] clarifying that the surveillance cameras at the houses 1A, 1B, 1C include outside surveillance camera equipment}.
Claim 25
In regards to claim 25, Inata is not relied upon to disclose but Srinivasan teaches 
wherein the first computing device is configured to store an event identifier specific to the event, wherein the first context information and the second context information are associated with the event identifier {see paragraphs [0003], [0048], [0049], [0057], [0058] in which both various types of events (burglaries and fires) are identified and associated with the context information (e.g. location).  The Identifier also corresponds to the event location, event time (e.g. time burglar alarm was tripped), which particular sensors detected the event per [0048].  As demonstrated above, the first and second context information are associated with each other depending upon shared vicinity/geographical area and/or access to shared emergency services.  The further association of these contexts (locations) with an event identifier (e.g. fire, burglary, time, particular sensors) permits efficient dispatch of the correct emergency services as per paragraphs [0003], [0010], [0039], and claim 20}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Inata to include wherein the first computing device is .


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Inata, Srinivasan, and Modestine as applied to claims 22/21 above, and further in view of Rasheed (US 2016/0165187 A1).
Claim 24
	Although Inata selects monitoring device to be activated to capture media content based on location (vicinity), Inata is not relied upon to discloses wherein the monitoring device is selected, based on the orientation causing the monitoring device to capture a view of the first premises, to capture the media content.
	Rasheed is a highly analogous system that performs coordinated video camera surveillance using video camera metadata and surveillance rules.  See Abstract, Fig. 2 showing various monitoring devices (computing devices 210, 220, 230 with video cameras 215, 225, 235, respectively), and implementing the method of Fig. 3, 4, 8.  Furthermore, Rasheed teaches wherein the monitoring device is selected, based on the orientation causing the monitoring device to capture a view of the first premises, to capture the media content. See paragraph [0073] in which the orientation (field of view) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination, particularly Inata’s selection of  monitoring device to be activated to capture media content based on location (vicinity), to include wherein the monitoring device is selected, based on the orientation causing the monitoring device to capture a view of the first premises, to capture the media content as taught by Rasheed because doing so prevents activation of surveillance cameras that do not have the capability (orientation, field of view) to view the event triggering the alarm condition which conserves bandwidth, storage and processing resources.
Conclusion
Lemberger US-20170289450 A1 is a highly analogous reference that powers up cameras based on shared video footage and identifies which cameras to power up based on both location and orientation (field of view).  See title, abstract, Figs. 17, 18 (showing shared regions/vicinities for receiving share notifications from various A/V doorbells).  Fig. 19, step B566 determines which monitoring devices (A/V doorbells) are within a predefined distance (vicinity) of the first A/V doorbell.  See also Fig. 38 showing that context information including location is associated with the A/V doorbells.  See also alternate areas data structure 810 in Fig. 43 and paragraph [0162].
Buehler US 20070182818 A1 discloses a video surveillance system with multiple input sensors 125 that capture data depicting the interaction of people and things in a 
Ross US-20150078727 A1,   Fig. 4a-b, discloses metadata structures with proximity tags 
Kim US 20150078618 A1 discloses system for tracking dangerous situations with multiple surveillance areas.  Fig. 5 coordinated camera control showing metadata generation, transmission.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486